            Case 7:21-mj-01001-UA Document 37 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                      SCHEDULING ORDER

             -against-                                             21 MAG 1001

DION JOYCE,

                                    Defendant.
------------------------------------------------------X


          The Court has scheduled an arraignment for June 15, 2021 at 10:00 a.m. before

 Magistrate Judge Judith C. McCarthy using the Cisco Webex platform. Counsel will be provided

 with a link to connect to the conference via video.

          Members of the press and public may call 855-244-8681 and enter access code 172 170

 5247 to listen to the proceeding, but will not be permitted to speak during the conference.

 Persons granted remote access to proceedings are reminded of the general prohibition against

 photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.

 Violation of these prohibitions may result in sanctions, including removal of court issued media

 credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

 sanctions deemed necessary by the Court.

          Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

 available on the Court's website, and comply with the rules regarding conferences.

Dated: June 14, 2021
       White Plains, New York


                                                          SO ORDERED:

                                                          ___________________________________
                                                            __________________
                                                                            _ ______________
                                                                                          ______
                                                          JUDITH
                                                             DITH C. McCARTHY
                                                          United States Magistrate Judge
